Case 1:20-cv-00853-TSE-JFA Document 26 Filed 11/13/20 Page 1 of 3 PageID# 117




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 SECURITIES AND EXCHANGE COMISSION,                    )
                                                       )
         Plaintiff,                                    )
                                                       )
 v.                                                    ) Civil Action No. 1:20-cv-853-TSE-JFA
                                                       )
 DANIEL K. BOICE, et al.,                              )
                                                       )
         Defendants.                                   )

      RESPONSE IN SUPPORT OF CONSENT MOTION FOR EXTENSION OF TIME

        Pursuant to the Court’s November 5, 2020 Order (the “November 5 Order,” Docket No.

24), Federal Rule of Civil Procedure 6(b)(1)(A), and Local Rule 7(G), Relief Defendant Jennifer

Mellon (“Relief Defendant”), by and through counsel, submits this response to the November 5

Order respectfully requesting an extension of time, up to and including February 5, 2021, for Relief

Defendant to file an Answer or otherwise respond to the complaint in this action. Good cause

exists to grant Relief Defendant’s October 29, 2020 Consent Motion (the “Second Consent

Motion,”) as set forth below.

        1.       Relief Defendant was served with the summons and complaint in this action on

August 7, 2020. The Court granted Relief Defendant’s first Consent Motion to extend Relief

Defendant’s deadline to respond to the complaint to November 6, 2020. (Docket No. 22.) After

Relief Defendant filed the Second Consent Motion on October 29, 2020, to further extend her time

to respond, the Court instructed Relief Defendant in the November 5 Order to file a responsive

pleading showing good cause for such an extension by November 13. (Docket No. 24.)

        2.       Counsel for Relief Defendant and for Plaintiff Securities and Exchange

Commission (the “Commission staff,” together with Relief Defendant, the “parties”) have reached
Case 1:20-cv-00853-TSE-JFA Document 26 Filed 11/13/20 Page 2 of 3 PageID# 118




a preliminary settlement agreement resolving all claims against Relief Defendant.

       3.        The Commission staff has authority to negotiate potential settlements, but does

not have authority to bind the Commission to a settlement. See 17 C.F.R. § 202.5(f). That

authority lies only with the Commission. Accordingly, prior to Commission approval, any

proposed settlement must undergo an extensive internal review process by the staff’s Regional

Office, various other Divisions within the Commission, and by the Commission itself.

       4.        The Commission staff is preparing settlement documents for Relief Defendant to

execute. Pursuant to the Commission’s normal settlement procedures, once the staff receives the

executed proposed settlement documents, the Commission staff will submit a formal

recommendation to the Commission for its consideration and approval which may take several

weeks from receipt of any signed consent.

       5.        If approved by the Commission, the proposed settlement will obviate the need for

further motion practice by Relief Defendant in this action.

       6.        Given the extensiveness of the Commission’s internal review process, Relief

Defendant respectfully requests an extension of time until February 5, 2021, adding approximately

one month to the Second Consent Motion’s original request of January 6, to enable the parties to

prepare and execute the requisite settlement documents and for the Commission staff to submit the

proposed settlement for review.

       7.        On or before February 5, 2021, the parties will file Relief Defendant’s consent and

proposed final judgment, or report to the Court why such documents have not been filed.

       8.        Relief Defendant requests this extension in good faith and not for the purpose of

delay. Plaintiff consents to this request.




                                                -2-
Case 1:20-cv-00853-TSE-JFA Document 26 Filed 11/13/20 Page 3 of 3 PageID# 119




       9.       Accordingly, Relief Defendant respectfully requests that the Court grant its

Second Consent Motion to extend the deadline to file an Answer or otherwise respond to the

complaint to on or before February 5, 2021. A proposed Order is attached.



Dated: November 13, 2020

Respectfully submitted,


 /s/ Nicholas C. Margida                             /s/ Mark T. Stancil
NICHOLAS C. MARGIDA                                MARK T. STANCIL
Virginia Bar No. 73176                             Virginia Bar No. 44572
Securities and Exchange Commission                 MARTIN J. WEINSTEIN (Pro hac vice)
100 F Street, NE                                   TIMOTHY P. RYAN (Pro hac vice)
Washington, DC 20549-5977                          Willkie Farr & Gallagher LLP
Tel: (202) 551-8504                                1875 K Street NW #100
Fax: (202) 772-9292                                Washington, DC 20006
Email: margidan@sec.gov                            Tel: (202) 303-1122
                                                   Fax: (202) 303-2122
JENNIFER CHUN BARRY (Pro hac vice)                 Email: mstancil@willkie.com
KAREN M. KLOTZ (Pro hac vice)                      mweinstein@willkie.com
Securities and Exchange Commission                 tryan@willkie.com
1617 JFK Boulevard, Suite 520
Philadelphia, PA 19103                             Counsel for Relief Defendant Jennifer
Tel: (215) 597-3100                                Mellon
Email: barryj@sec.gov
klotzk@sec.gov

Counsel for Plaintiff




                                             -3-
